Citation Nr: 1207497	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  He died in June 2004 and the appellant is his surviving spouse. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision.  In a March 2011 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in September 2011 and remanded the claim for actions consistent with the terms of a joint motion for remand (Joint Motion). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the appellant's claims file on the "Virtual VA" system to insure a total review of the evidence.  In reviewing these "virtual" records, the Board notes that in January 2010, the appellant submitted a statement seeking widow's pension.  It is unclear whether this claim has ever been adjudicated by the Agency of Original Jurisdiction (AOJ); and it is therefore referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.  

As an initial matter, although the claims folder contains some VA treatment records, it does not appear that they comprise the Veteran's complete VA record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, efforts should be made to obtain the Veteran's complete VA treatment records from the Bay Pines VA Healthcare System and the Ft. Myers outpatient clinic.  These efforts must include requests for all imaging reports, especially chest x-rays.  

The VA records in the claims folder suggests that chest x-rays were taken in May 2000, February 2001, and September 2001.  The efforts to obtain records must also include a specific request for records from a private pulmonologist named Dr. L., as a May 2000 addendum to a VA treatment record indicates that records from this private physician (including a September 1999 discharge summary of hospitalization and a December 5, 1999 chest x-ray showing COPD with pleural fibrosis with little significant interval change) were received.  For the sake of completeness, however, a separate effort should also be made to obtain the Veteran's records from Dr. L.  

Additionally, the medical evidence of record suggests that the Veteran was admitted to the Gulf Coast Hospital as a result of his COPD on several occasions, to include in August 2000, January 2001, August 2001, and November 2003.  On remand, efforts must be made to obtain records from this facility, to include copies of all chest x-rays of record.  

A voluminous amount of records have been obtained from Hope Hospice.  Review of these records indicates that a chest x-ray was taken in September 2003.  On remand, efforts must be made to obtain the imaging report associated with this chest x-ray.  

The appellant reports that the Veteran was in receipt of benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2).

In the appellant's substantive appeal, it was stated that the Veteran had pulmonary fibrosis and alleged that this contributed to his COPD, which caused his death.  It was contended that the pulmonary fibrosis was due to the asbestos exposure which caused respiratory tract infection, shortness of breath, dyspepsia, anxiety, and depression, causing the Veteran's body to shut down, and causing his death.  This statement was unsigned, and it is unclear who wrote it.  Nevertheless, given the language used in the Joint Motion, it should be addressed by a medical opinion.  See 38 U.S.C.A. § 5103A(a); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from the Bay Pines VA Healthcare System and the Ft. Myers outpatient clinic.  

A specific request should be made for the chest x-rays that were reportedly taken in May 2000, February 2001, and September 2001, and the records from a private pulmonologist named Dr. L. (a May 2000 addendum stated that VA had received records from Dr. L.)

If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, an assessment should be made as to whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Contact the appellant and request permission to obtain the Veteran's complete record of treatment from Dr. L., then obtain the records.

3.  Make arrangements to obtain the Veteran's complete record of treatment from the Gulf Coast Hospital, to include all chest x-ray reports.  The Board notes that it appears the Veteran was admitted there in August 2000, January 2001, August 2001, and November 2003.  

4.  Make arrangements to obtain the September 2003 chest x-ray noted by Home Hospice.  

5.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

6.  When the foregoing development has been completed, forward the claims folder to an appropriate VA examiner, preferably a pulmonologist, to obtain a medical opinion.

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's COPD was caused by or related to his military service, or was otherwise caused by his probable exposure to asbestos during active duty while working as an aviation machinist mate.

The examiner is also asked to address the relevance, if any, of the Veteran's post-service job as an aircraft mechanic for Pan American World Airways between 1960 and 1971 (as listed in an August 2001 VA examination report), and his history of smoking three to four packs of cigarettes per day for 45 years, with some continuation of smoking until March 2004.  

The examiner should also comment on the theory that the Veteran had pulmonary fibrosis as a result of in-service asbestos exposure, and that the pulmonary fibrosis caused either caused the Veteran's COPD, or aggravated it to such a degree that the pulmonary fibrosis should be considered a contributory cause of the Veteran's death (meaning that the pulmonary fibrosis contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death).

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the appellant and her representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



